Appeal by defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered December 12,1980, convicting her of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although we are sympathetic to defendant’s argument that the sentences imposed herein of concurrent terms of 15 years’ to life imprisonment (Penal Law, §§ 220.21; 220.43) are particularly severe and harsh under the circumstances of this case, we are constrained by People v Broadie (37 NY2d 100, cert den 423 US 950), in which the mandatory sentencing statutes for drug-related offenses were found not to be so disproportionate to the offenses as to be unconstitutional. The sentences must therefore be affirmed. We have considered defendant’s remaining allegations and find them to be without merit. Gulotta, Brown and Niehoff, JJ., concur.